721 N.W.2d 597 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William A. WILLIS, Defendant-Appellant.
Docket No. 131111. COA No. 243439.
Supreme Court of Michigan.
September 29, 2006.
On order of the Court, the application for leave to appeal the November 29, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for a new trial. In the circumstances of this case, the defendant was denied his due process right to a fair trial when the circuit court refused to admit the complete statement the defendant made to the first police officer at the scene.
WEAVER, J., dissents and states as follows:
I dissent and would deny leave to appeal because defendant has suffered no injustice.